DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 22, 31, 40-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 22, 24-26 and 28-30 are objected to because of the following informalities:  the phrase “to the” in line 18 of claim 22 is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 31, 33-35 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz et al. (US 2015/0138975 A1) in view of Kawamata (US 2016/0280266 A1), Kawashima (WO 2006/126425 A1) and Volkswagen (DE 102008036009 A1).
As to claims 31 and 40-42, Gotz discloses a method, device, motor vehicle, parking facility, and non-transitory computer-readable storage medium for reducing a risk of a collision of a motor vehicle with an object, comprising: specifying a safety area (para. 0022, 0050, area surrounding the vehicle) which defines a delimited subarea of a current motor vehicle surroundings of a motor vehicle driving within a parking facility (para. 0052, parking lot); adapting the specified safety area while the motor vehicle is driving (para. 0023-0024, 0052); monitoring the adapted safety area while the motor vehicle is driving for at least one of an object moving into the adapted safety area, and an object located within the adapted safety area (para. 0019, 0021-0022, 0026, dynamic object, safety-critical object); controlling a performance of at least one safety action based on the monitoring to reduce a risk of a collision of the motor vehicle with the object (para. 0021, driver assistance systems).  
Gotz does not explicitly disclose ascertaining a location within a parking facility which is classified as critical; adapting the specified safety area while the motor vehicle is driving toward the critical location in such a way that the critical location lies within the adapted safety area; monitoring the adapted safety area while the motor vehicle is driving toward the critical location for at least one of an object moving into the adapted 
Kawamata and Gotz do not explicitly teaches wherein the ascertainment of the critical location includes analyzing inclination data of an inclination sensor of the motor vehicle. However, Kawashima teaches wherein the ascertainment of the critical location includes analyzing inclination data of an inclination sensor (para. 0027, inclinometer 15) of the motor vehicle (para. 0006-0008, 0032-0034, 0040-0044). Therefore, given the teaching of Kawashima, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized the desirability and advantages of modify Gotz by employing the well-known or conventional features of ascertainment of the critical location includes analyzing inclination data of an inclination sensor of the motor vehicle, to make the driving more safe at the entrance/exit of the parking lot when the surface has slope.
Gotz, Kawamata and Kawashima do not explicitly teach the ascertainment of the critical location comprises reading out a location classified as critical from a digital map of the parking facility. However, Volkswagen teaches the ascertainment of the critical location comprises reading out a location classified as critical from a digital map of the parking facility (para. 0019-0022, 0060-0063). Therefore, given the teaching of Volkswagen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized the desirability and advantages of modify Gotz by employing the well-known or conventional features of ascertainment of the critical location includes reading out a location classified as critical from a digital map of the parking facility, to make the driving more safe inside the parking facility as well as exiting the parking facility.
As to claim 33, Gotz, as modified, further discloses wherein the ascertainment of the critical location includes performing a surroundings analysis of surroundings data for possible critical locations, the surroundings data being provided by at least one surround sensor (para. 0019-0020) that sensed the current motor vehicle surroundings. 
As to claim 34, Kawamata, as modified, further teaches wherein at least one of a current location of the object on the driving path, and a location at which the object will move into the driving path, is classified as a critical location if the surroundings analysis has determined that an object moved or will move into a driving path of the motor vehicle (Fig. 4-13, intersection). 
As to claim 35, Kawamata, as modified, further teaches a location of the parking facility infrastructure element is classified as a critical location if the surroundings analysis has determined that at least one parking facility infrastructure element is 
As to claim 37, Gotz, as modified, further discloses wherein the adaptation of the specified safety area includes orienting the specified safety area toward the critical location (para. 0051-0055, 0061). 
As to claim 38, Gotz, as modified, further discloses wherein the adaptation is initiated and performed in response to a trigger signal (para. 0053, 0060). 
As to claim 39, Gotz, as modified, further discloses wherein the predetermined safety area has one of a rectangular shape, a circular shape or an oval shape, and surrounds the motor vehicle at least partially, the adaptation including enlarging the one of the rectangular shape, the circular shape or the oval shape (Fig. 2). 
Claims 22, 24-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz, Kawamata, Kawashima and Volkswagen, as applied to claims 31, 33-35 and 37-42 above, further in view of Seo et al. (US 2017/0008515 A).
As to claim 22, Gotz, Kawamata, Kawashima and Volkswagen do not explicitly disclose the digital map is transmitted from within the parking facility to the motor vehicle via a communication network. However, Seo teaches a parking lot server transmitting parking lot map to a vehicle when the vehicle entering the parking lot (Abstract). Therefore, given the teaching of Seo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized the desirability and advantages of modify Gotz by employing the 
As to claim 24, Gotz, as modified, further discloses wherein the ascertainment of the critical location includes performing a surroundings analysis of surroundings data for possible critical locations, the surroundings data being provided by at least one surround sensor (para. 0019-0020) that sensed the current motor vehicle surroundings. 
As to claim 25, Kawamata, as modified, further teaches wherein at least one of a current location of the object on the driving path, and a location at which the object will move into the driving path, is classified as a critical location if the surroundings analysis has determined that an object moved or will move into a driving path of the motor vehicle (Fig. 4-13, intersection). 
As to claim 26, Kawamata, as modified, further teaches a location of the parking facility infrastructure element is classified as a critical location if the surroundings analysis has determined that at least one parking facility infrastructure element is located in the surroundings of the motor vehicle, the at least one parking facility infrastructure element being an element from the following group of parking facility infrastructure elements: a door, a ramp, an ingress, an entrance, an egress, an exit, a barrier, a curve, and a pillar (para. 0118, parking lot exit).
As to claim 28, Gotz, as modified, further discloses wherein the adaptation of the specified safety area includes orienting the specified safety area toward the critical location (para. 0051-0055, 0061). 
As to claim 29, Gotz, as modified, further discloses wherein the adaptation is initiated and performed in response to a trigger signal (para. 0053, 0060). 
As to claim 30, Gotz, as modified, further discloses wherein the predetermined safety area has one of a rectangular shape, a circular shape or an oval shape, and surrounds the motor vehicle at least partially, the adaptation including enlarging the one of the rectangular shape, the circular shape or the oval shape (Fig. 2). 
Allowable Subject Matter
Claims 27 and 36 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


CE LI . LI
Examiner
Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661